Citation Nr: 1206588	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, denying the claim currently on appeal.  

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  

In June 2009, the Board received notice that the Veteran desired to withdraw his claim of entitlement to service connection for PTSD.  However, in February 2012, the Veteran's representative notified VA that after speaking to the Veteran, he desired to continue with his appeal.  The appropriate steps to take in this situation are not entirely clear under 38 C.F.R. § 20.204, so the Board will afford the Veteran the full benefit of the doubt and proceed to adjudicate his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from a psychiatric disorder manifested by headaches and nightmares due to an in-service incident in which he fell from a tree and injured his back and head.  A review of the Veteran's service treatment records confirm that he sought medical treatment for back pain after falling out of a tree in February 1980.  

The Veteran was seen for psychiatric treatment by VA on an outpatient basis in April 2007.  The Veteran was diagnosed with psychosis, rule out due to medical causes.  A May 2007 computed tomography (CT) scan of the head revealed an old blow out fracture of the medial wall right orbit.  The Veteran was subsequently diagnosed with a mood disorder secondary to head trauma during outpatient treatment in August 2007.  

The Veteran was also afforded a VA psychiatric examination to determine the etiology of his claimed disorder in June 2008.  The examiner concluded that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for a diagnosis of PTSD.  However, the examiner did determine that the Veteran suffered from Axis I diagnoses of a psychotic disorder and a depressive disorder.  

The examiner concluded that the Veteran was quite psychiatrically impaired, but whether or not this was due to him falling out of a tree during military service could not be determined by a psychological evaluation without resort to mere speculation.  The examiner concluded that the Veteran should be evaluated by a neurologist and/or a neuropsychologist to help determine the actual etiology of his psychiatric conditions.  However, for reasons that are entirely unclear, the Veteran's claim was subsequently denied without providing him with any further evaluation.  

In light of the above facts, the Veteran must be afforded a VA examination with a neurologist and/or a neuropsychologist to determine the etiology of his psychiatric symptomatology.  If the examiner(s) deems that another specialist would be more capable of offering an opinion on this matter, the Veteran must be scheduled for an examination with such a specialist as well.  

The Appeals Management Center (AMC) should also obtain copies of relevant VA Medical Center (VAMC) treatment records prepared since August 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain relevant VAMC records prepared since August 2007.  All records that are obtained must be incorporated into the claims file.  If it is determined that there are no records since August 2007, a negative reply must be associated with the claims file.  

2.  The Veteran should also be scheduled for a VA examination(s) before a neurologist and/or neuropsychologist to determine the etiology of his psychiatric disorder(s).  The Veteran's claims file and a copy of this remand must be provided to the examiner(s) for review upon examination, and review of these items must be noted in the examination report.  All necessary tests and studies should be performed as well.  

The examiner(s) is asked to review the medical evidence of record, including the in-service treatment records of a fall and the May 2007 head CT that revealed an old injury, and opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder(s) manifested during, or as a result of, military service, to include an in-service head injury.  

A complete rationale must be provided for all opinions offered.  The Veteran's lay testimony regarding the onset of his symptomatology must also be considered and discussed when formulating a final opinion.  

3.  The RO/AMC should then review the Veteran's claims file to assure that all appropriate development has taken place.  If the examiner(s) assigned to the Veteran's case determined that a different specialist would be more capable of offering an opinion regarding the Veteran's psychiatric symptomatology, then the Veteran must be scheduled for an examination with that identified specialist as well.  

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


